Citation Nr: 1517010	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-23 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for right hand and finger numbness.

4. Entitlement to service connection for left hand and finger numbness.

5. Entitlement to an initial rating in excess of 50 percent from September 8, 2009 to May 1, 2013 and in excess of 70 percent from May 1, 2013 forward for posttraumatic stress disorder (PTSD).

6. Entitlement to an initial rating in excess of 10 percent from December 6, 2011 to July 16, 2013 and in excess of 70 percent from July 16, 2013 forward for residuals of a traumatic brain injury (TBI).

7. Entitlement to a compensable rating for tension headaches associated with TBI.

8. Entitlement to a rating in excess of 10 percent for residuals status post-surgical repair, right shoulder fracture dislocation.

9. Entitlement to a compensable rating for right shoulder scar.

10. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Timothy M. White, Esquire


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

In a March 30, 2015 letter, before promulgation of a decision on the appeal, the Veteran withdrew his appeals of the denial of service connection for sleep apnea, left shoulder, right hand/finger, and left hand/finger disabilities and increased ratings for PTSD, TBI, headache, right shoulder, right shoulder scar, and hearing loss disabilities.

CONCLUSION OF LAW

Regarding the issues of service connection for sleep apnea, left shoulder, right hand/finger, and left hand/finger disabilities and increased ratings for PTSD, TBI, headache, right shoulder, right shoulder scar, and hearing loss disabilities, the criteria for withdrawal of the appeals by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

On April 7, 2015, VA received a letter dated March 30, 2015 in which the Veteran's representative indicated that the Veteran wished to withdraw his appeal of the denial of service connection for sleep apnea, left shoulder, right hand/finger, and left hand/finger disabilities and increased ratings for PTSD, TBI, headache, right shoulder, right shoulder scar, and hearing loss disabilities.  The letter withdrew the appeals in accordance with 38 C.F.R. § 20.204, and was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to these issues.  The Board has no jurisdiction to review the appeals of the denial of service connection for sleep apnea, left shoulder, right hand/finger, and left hand/finger disabilities and increased ratings for PTSD, TBI, headache, right shoulder, right shoulder scar, and hearing loss disabilities, and the appeals are dismissed.  See 38 C.F.R. § 20.202.




ORDER

The appeal for service connection for sleep apnea is dismissed.

The appeal for service connection for a left shoulder disability is dismissed.

The appeal for service connection for right hand and finger numbness is dismissed.

The appeal for service connection for left hand and finger numbness is dismissed.

The appeal of the denial of an initial rating in excess of 50 percent from September 8, 2009 to May 1, 2013 and in excess of 70 percent from May 1, 2013 forward for PTSD is dismissed.

The appeal of the denial of an initial rating in excess of 10 percent from December 6, 2011 to July 16, 2013 and in excess of 70 percent from July 16, 2013 forward for residuals of a TBI is dismissed.

The appeal of the denial of a compensable rating for tension headaches associated with TBI is dismissed.

The appeal of the denial of a rating in excess of 10 percent for residuals status post-surgical repair, right shoulder fracture dislocation is dismissed.

The appeal of the denial of a compensable rating for right shoulder scar is dismissed.

The appeal of the denial of a compensable rating for hearing loss dismissed.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


